Citation Nr: 1538367	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-41 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to December 1988, and form June 1989 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2010.  In April 2015, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 14, 2015, prior to the promulgation of a decision in the appeal, the Board received testimony from the appellant that a withdrawal of the appeal as to the issue of service connection for a right ankle disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for a right ankle disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Concerning the claim for service connection for a left arm disability, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the appeal as to the issue of service connection for a right ankle disability on the record at his April 2015 Travel Board Hearing.  There remain no allegations of errors of fact or law for appellate consideration, concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a right ankle disability is dismissed.


REMAND

The Veteran seeks service connection for a bilateral knee disability, which he claims was caused or aggravated by his service-connected bilateral foot disability.  No knee complaints or abnormal findings are noted in the service treatment records.  

Review of the extensive medical records compiled over the years since service reveals that the Veteran has had differing diagnoses for his complaints of knee pain.  The earliest records, from Marshfield Clinic, noted a complaint of right knee pain for three weeks without injury in October 1994.  At that time, flexion was limited to 90 degrees, and there was laxity in the knee; the assessment was internal derangement of the right knee.  In January 2000, a history of intermittent effusion of both knees for about 5 years was noted  The Veteran indicated that he did not have proper orthotics for his bilateral foot condition.  On examination, he had mild joint effusion of both knees, without deformity, instability, or pain with forced extension.  The assessment was joint effusion in the knees, bilaterally, probably secondary to abnormal gait caused by foot disability.  However, in December 2001, he was noted to have bilateral knee pain, with X-rays essentially normal, and it was reported that there was no definite pathologic etiology for knee pain.  

In April 2002, laboratory tests, including a rheumatoid factor elevated at 1:160, and a sedimentation rate of 20 resulted in an assessment of rheumatoid factor seropositivity.  

The Veteran was evaluated at the Mayo Clinic in September 2003.  He stated that he had been diagnosed with rheumatoid arthritis in May 2002, based on multiple joint swelling and positive rheumatoid factor.  The assessment was history of rheumatoid arthritis, which appeared to be in remission in spite of pain.  It was commented that the pain was poorly explained by the diagnosis of rheumatoid arthritis as he did not currently have active synovitis.  The diagnosis was rheumatoid arthritis, but it was noted that there was some question about the certainty of the diagnosis of rheumatoid arthritis.  

The Veteran had evidence of arthralgias and chronic pain but no definite laboratory or clinical evidence of rheumatoid arthritis.  X-rays of hands show evidence of light soft tissue swelling, but no other arthritic changes.  In May 2005, the diagnosis was rheumatoid arthritis, by history, mild, although this same physician wrote in a letter dated the same time, that the Veteran's final diagnosis was rheumatoid arthritis and chronic pain syndrome.  In November 2005, the diagnosis was seronegative inflammatory arthritis, etiology unclear.  



VA treatment records include a whole body bone scan in September 2008, which revealed findings consistent with mild degenerative disease in the left knee and right mid-foot.  X-rays in December 2009 disclosed mild bilateral knee osteoarthrosis.  

A VA examination in December 2009 resulted in the conclusion that it was less likely as not that the Veteran's bilateral knee osteoarthritis was caused or permanently aggravated by the service connected bilateral foot/scar conditions.  The examiner explained that the Veteran did not have significant gait abnormality with evidence of alteration of the mechanics of weight bearing such as to have an effect on the function of the knee joints.  The examiner concluded that the bilateral knee arthritis was due to his generalized inflammatory arthritis.

A VA orthopedic consultation in June 2013 reported that the Veteran was discharged from service due to problems with his feet, and had gone on to develop some symptomatic discomfort in the knees with recurrent swelling.  On examination, there was effusion in both knees, without instability or significant tenderness.  X-rays show degenerative narrowing of the medial compartment bilaterally.  He has also had an MRI examination of the right knee which shows intact cartilage and ligaments.  The impression was symptomatic bilateral osteoarthrosis of the knees, which "could well have been exacerbated by his chronic foot problems" changing his overall gait pattern and adding to the wear in his knees.

However, in a March 2015 VA opinion concerning whether a hip condition was due to the foot disability, the examiner noted that "the veteran's gait is not impaired."  

In April 2015, the Veteran submitted a private DBQ examination.  The diagnosis was mild bilateral knee joint osteoarthritis.  The examiner stated that it was at least as likely as not that the Veteran's service-connected bilateral foot condition was aggravating his knee pain.  No rationale was offered.  Additionally, service connection cannot be granted based on pain, alone, without disability or functional impairment.  Therefore, this opinion is inadequate.

At his hearing, the Veteran showed the undersigned VLJ a pair of shoes, which he stated demonstrated an abnormal wear pattern.  However, neither the Board nor the veteran possesses the necessary medical expertise to determine whether the Veteran's wear pattern caused or aggravated a bilateral knee disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent medical evidence for this purpose); Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

Based on the foregoing, the Board finds that an examination, with opinion, is needed to resolve the conflicts in the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 2015 to the present, in particular, all records of evaluations and/or treatment for knee and/or foot complaints, including podiatry clinic records and X-ray reports.  

2.  Ask the Veteran to identify and authorize the release of all private treatment records which show the current or recent status of his bilateral knee and/or bilateral foot conditions, to include any imaging studies, such as X-rays.  Obtain any such records adequately identified.


	(CONTINUED ON NEXT PAGE)



3.  Then, schedule the Veteran for a VA examination by an appropriate physician to determine the following:

a. Identify/diagnose any disability of the right or left knee that exists or has existed at any point during the appeal period;

b. Whether it is at least as likely as not (50 percent or greater probability) that a current knee disability was caused by the service-connected bilateral foot disabilities, i.e., multiple congenital foot deformities, degenerative joint disease, metarsalgia, status post-surgical correction for hammertoes, and associated symptomatology;

c. Whether it is at least as likely as not (50 percent or greater probability) that a current knee disability was aggravated (permanently worsened) by the service-connected bilateral foot disabilities, i.e., multiple congenital foot deformities, degenerative joint disease, metarsalgia, status post-surgical correction for hammertoes, and associated symptomatology.  

The examiner should specifically describe any gait abnormalities currently present, and address the likelihood that any such gait abnormalities caused or aggravated a knee disability.  In rendering the opinion, the examiner should also take into account the historical medical records and the Veteran's lay history.  

All indicated tests and studies should be accomplished, and the results reviewed, before the final report is completed.  Any opinion must include a complete rationale for the conclusions reached.  The electronic claims file must be available to the examiner in conjunction with the examination.  

4.  After ensuring that the examination is adequate, review the claim for service connection for a bilateral knee disability.  If the decision remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


